DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2022 has been entered.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2,  and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iizaka et al. (JP2010123906) , hereinafter referred to as ‘Iizaka’, Imafuku et al. (JP2006135158), hereinafter referred to as ‘Imafuku’, Onchi et al. (JP2016174110), hereinafter referred to as ‘Onchi’, and Yokoi et al. (JP2016042524), hereinafter referred to as ‘Yokoi’ .

Regarding Claim 1, Iizaka discloses a mounting system, comprising: a component mounting device configured to mount a component on a surface of a board (It is an object of the present invention to provide a component mounting device and a component mounting method capable of efficiently stack-mounting on each board block while preventing the occurrence of defective products [0005]), and a control device, wherein a planned mounting section, at which mounting of a component by the component mounting device is planned to be mounted (The control device (not shown) of the modular component mounting device mounts the lower component 24 for stacking on each board block 22 [0018]), is provided on the surface of the board; wherein the component mounting device comprises an imaging device configured to image the surface of the board, and the component mounting device is configured to mount the component on the planned mounting section when the planned mounting section of the board surface is at a predetermined position (After that, the process proceeds to step 102, and the lower component 24 is mounted at a predetermined position of each board block 22 of the multi-layer board 21 [0020]; component position marks 27 (local files) are placed at a plurality of locations (for example, two diagonal locations) on the upper surface of the lower component 24 to be stacked and mounted on each board block 22 [0015]).
However, Iizaka is silent to the language of wherein the control device is configured to store drawing information depicting the board surface on which the component is to be mounted by the component mounting device, compare a first specific position in the stored drawing information with a second specific position in image information of the board surface imaged by the imaging device, wherein the first specific position in the drawing information and the second specific position in the image information are each a position where electrodes of a component to be mounted on the board surface are arranged, and determine that the planned mounting section of the board surface is not physically located at the predetermined position, when the first specific position in the drawing information and the second specific position in the image information are different; and wherein the control device is further configured to generate component mounting information to mount the component at a particular position on the planned mounting section, and when determining that the planned mounting section of the board surface is not physically located at the predetermined position, modify the predetermined position of the planned mounting section and generate the component mounting information, which includes information of the particular position, based on the modified predetermined position of the planned mounting section.
Nevertheless, Imafuku discloses the control device is configured to store drawing information depicting the board surface on which the component is to be mounted by the component mounting device (…the CAD data used in the board design [0014]),(  In still another aspect of the present invention, the substrate recognition camera acquires coordinates of arbitrary at least two points of component mounting positions and transmits the coordinates to the control unit, and the control unit inputs the coordinates to the NC data. A correction amount including a positional deviation amount, an inclination, and an expansion/contraction ratio between the coordinates of the at least two component mounting positions and the acquired coordinates is calculated, and the recognition mark of the circuit board acquired by the board recognition camera. and the correction amount. The arbitrary at least two component mounting positions may be three or four [0028]), a planned mounting section, the component mounting device is planned to be mounted, the component mounting device is configured to mount the component on the planned mounting section when the planned mounting section of the board surface is at a first predetermined position (the circuit board 14 is carried into the component mounting device 1 and is regulated and held at a predetermined mounting position by the board holding device 7 [0003]), and determine that the planned mounting section of the board surface is not physically located at the first predetermined position when the first specific position in the drawing information and the second specific position in the image information are different (The board recognition camera acquires the coordinates of the component mounting position…amount of misalignment with the component mounting position coordinates of one point is calculated [0027]; In still another aspect of the present invention, the substrate recognition camera acquires coordinates of arbitrary at least two points of component mounting positions and transmits the coordinates to the control unit, and the control unit inputs the coordinates to the NC data. A correction amount including a positional deviation amount, an inclination, and an expansion/contraction ratio between the coordinates of the at least two component mounting positions and the acquired coordinates is calculated, and the recognition mark of the circuit board acquired by the board recognition camera. and the correction amount [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iizaka in view of Imafuku, to include that the planned mounting section of the board surface is not physically located at the predetermined position when the first specific position in the drawing information and the second specific position in the image information are different for the benefit of efficiently grasp the relative positional relationship of the above in a short time, thereby improving the work efficiency and the equipment operation rate (Imafuku [0029]).
However, the combination does not disclose determining that the planned mounting section of the board surface is not physically located at the predetermined position when the first specific position in the drawing information and the second specific position in the image information are different, the first specific position in the drawing information and the second specific position in the image information are each a position where electrodes of a component to be mounted on the board surface are arranged, and modify the predetermined position of the planned mounting section and generate the component mounting information, which includes information of the particular position, based on the modified predetermined position of the planned mounting section. 
	Nevertheless, Onchi discloses modifying the predetermined position of the planned mounting section and generate the component mounting information, which includes information of the particular position, based on the modified predetermined position of the planned mounting section (… the mounting position correcting apparatus 1 is capable of correcting any part of the board F formed based on the partial images V1, V2, V3, . . . information on the actual reference point positions of a plurality of reference points from the entire image V in the range of [0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iizaka and Imafuku, in view of Onchi to modify the predetermined position of the planned mounting section and generate the component mounting information, which includes information of the particular position, based on the modified predetermined position of the planned mounting section for the benefit of the mounting point of the electronic component can be corrected appropriately even if the board F is locally deformed (Onchi [0039]).
However, the combination is silent to the language of the first specific position in the drawing information and the second specific position in the image information are each a position where electrodes of a component to be mounted on the board surface are arranged.
Nevertheless, Yokoi discloses the first specific position in the drawing information and the second specific position in the image information are each a position where electrodes of a component to be mounted on the board surface are arranged (… In order to confirm the presence or absence of such data errors before mounting work, it is necessary to visually check the actual board that was hit on the board from the past to determine the correctness of the mounting data, or read Gerber data (i.e., “the first specific position”) as an image Visual confirmation (i.e., “the second specific position”) to confirm the difference from the mounting data after being displayed was performed [0003]; The quote was taken from a different translation of this reference has been attached.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iizaka, Imafuku, Onchi, in view of Yokoi to examine the first and second specific position before mounting component electrodes on the board and determine the correctness of the mounting data (Yokoi [0003]) and improve the accuracy of the system. 

Regarding Claim 2, Iizaka, Imafuku, and Onchi disclose the claimed invention as discussed in claim 1, including mounting system.

Iizaka discloses corresponding drawing information depicting the corresponding board surface at which a corresponding component is mounted by the computer mounting device (When the mounting control program of FIG. 5 is started, first, in step 101, the board position mark 23 of the multi-cavity board 21 is imaged by the mark imaging camera, and the position of the multi-cavity board 21 is image-recognized. After that, the process proceeds to step 102 to mount the lower components 24 at predetermined positions of each board block 22 of the multi-piece board 21 [0020]), compare the stored first specific position in the corresponding drawing information with the second specific position in the image information of the corresponding board surface imaged by the imaging device (At this time, for example, the component position mark 27 of the lower component 24 is imaged, and based on the image processing result, it is determined whether or not there is a positional deviation of the lower component 24, or the entire lower component 24 is imaged, and the image processing is performed. Based on the results, it is determined whether the mounting posture of the lower component 24 is good or bad [0018]); When the mounting control program of FIG. 5 is started, first, in step 101, the board position mark 23 of the multi-cavity board 21 is imaged by the mark imaging camera, and the position of the multi-cavity board 21 is image-recognized. After that, the process proceeds to step 102 to mount the lower components 24 at predetermined positions of each board block 22 of the multi-piece board 21 [0020]).
	However, Iizaka does not disclose determining that the planned mounting section of the corresponding board surface is not physically located at the predetermined position when the first specific position in the corresponding drawing information and the second specific position in the image information are different.
Nevertheless, Imafuku discloses determining that the planned mounting section of the corresponding board surface is not physically located at the predetermined position when the first specific position in the corresponding drawing information and the second specific position in the image information are different (The board recognition camera acquires the coordinates of the component mounting position…amount of misalignment with the component mounting position coordinates of one point is calculated [0027]; In still another aspect of the present invention, the substrate recognition camera acquires coordinates of arbitrary at least two points of component mounting positions and transmits the coordinates to the control unit, and the control unit inputs the coordinates to the NC data. A correction amount including a positional deviation amount, an inclination, and an expansion/contraction ratio between the coordinates of the at least two component mounting positions and the acquired coordinates is calculated, and the recognition mark of the circuit board acquired by the board recognition camera. and the correction amount [0028]).
	However, the combination does not disclose multiple component mounting devices are provided; and wherein the control device is further configured to store, for each component mounting device of the multiple component mounting devices.
	Nevertheless, Yokoi discloses wherein multiple component mounting devices are provided; and wherein the control device is further configured to store, for each component mounting device of the multiple component mounting devices. (The component mounting devices M1, M2, and M3 include a communication unit 20, a device control unit 21, a storage unit 22, a mechanism drive unit 23, an operation / input unit 24, and a display unit 25 [0021]; by the mounting data creating unit 10 based on the CAD data 12 and the component data 13 stored in the storage unit 11 [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iizaka in view of Imafuku, to include that the planned mounting section of the board surface is not physically located at the predetermined position when the first specific position in the drawing information and the second specific position in the image information are different for the benefit of efficiently grasp the relative positional relationship of the above in a short time, thereby improving the work efficiency and the equipment operation rate (Imafuku [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to execute the claim steps with regard to claim 1 for wherein multiple component mounting devices are provided; and wherein the control device is further configured to store, for each component mounting device of the multiple component mounting devices for the benefit of NC data indicating the position coordinates in the machine coordinate system of the component mounting devices (Yokoi [0017]) and similar to these steps with regards to a single device as discussed above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iizaka, Imafuku, and Onchi.

Regarding Claim 6, Iizaka and Imafuku disclose the claimed invention discussed in claim 1. 

	Iizaka discloses the control device and the planned mounting section is not physically located at the predetermined position (At this time, for example, the component position mark 27 of the lower component 24 is imaged, and based on the image processing result, it is determined whether or not there is a positional deviation of the lower component 24, or the entire lower component 24 is imaged, and the image processing is performed. Based on the results, it is determined whether the mounting posture of the lower component 24 is good or bad [0018]).
	However, the combination does not disclose the control device is further configured to display discrepancy information. 
	Nevertheless, Onchi discloses the control device is further configured to display discrepancy information (… a plurality of reference points collectively photographed by the photographing means, the theoretical mounting position is corrected. This makes it possible to appropriately correct the mounting position of the electronic component even if the substrate is locally deformed [0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iizaka and Imafuku, in view of Onchi to the control device is further configured to display discrepancy information to appropriately correct the mounting position of the electronic component even if the substrate is locally deformed (Onchi [0013]).


Response to Arguments

Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new grounds of rejections necessitated by the amendments.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARAH ZAAB/Examiner, Art Unit 2863                                                                                                                                                                                                        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863